                1    Kirsten A. Milton, Bar No. 14401
                     Daniel Aquino, Bar No. 12682
                2    JACKSON LEWIS P.C.
                     300 South Fourth Street, Suite 900
                3    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                4    Fax: (702) 921-2461

                5    Attorneys for Defendant
                     Dignity Health
                6
                     Lawrence J. Semenza, III, Bar No. 7174
                7    Christopher D. Kircher, Bar No. 11176
                     Jarrod L. Rickard, Bar No. 10203
                8    10161 Park Run Drive, Suite 150
                     Las Vegas, Nevada 89145
                9
                     Attorneys for Plaintiff
                     Megan Klatt, on behalf of herself
              10     and all others similarly situated
              11                                  UNITED STATES DISTRICT COURT
              12
                                                          DISTRICT OF NEVADA
              13
                     MEGAN KLATT, an individual, on behalf             Case No.: 2:17-cv-02425-RFB-BNW
              14     of herself and all others similarly situated,

              15                    Plaintiff,                         STIPULATION AND ORDER TO
                                                                       CONTINUE SETTLEMENT
              16            vs.                                        DOCUMENTS DEADLINE (Third
                                                                       Request)
              17     DIGNITY HEALTH, a California
                     corporation; DOES 1-50, unknown
              18     individuals; and ROE COMPANIES 1-50,
                     unknown business entities,
              19
                                    Defendants.
              20
                            Plaintiff Megan Klatt (“Plaintiff”), by and through her attorneys of record, and Defendant
              21
                     Dignity Health (“Defendant”) (collectively, the “Parties”), by and through its attorneys of record,
              22
                     submit this Stipulation and Order to Continue Settlement Documents Deadline (Third Request)
              23
                     (the “Stipulation”).
              24
                            On February 28, 2019, the Parties participated in a mediation and subsequently reached a
              25
                     settlement in principal. Therefore, on April 5, 2019, the Parties submitted a Stipulation and Order
              26
                     to Suspend Dispositive Motion Deadlines Pending Settlement (“Stipulation to Suspend”),
              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS
                     Case 2:17-cv-02425-RFB-BNW Document 97 Filed 07/10/19 Page 2 of 3



                1    requesting that the dispositive motion deadlines be suspended while the Parties worked diligently

                2    to draft and agree upon the requisite settlement documents, ECF No. 86.

                3              On April 10, 2019, the Court issued an Order granting the Stipulation to Suspend and

                4    directed the Parties to file a stipulation to dismiss or dispositive motions by May 17, 2019, ECF

                5    No. 87.

                6              On May 16, 2019, the Parties filed a Stipulation and Order to Continue Settlement

                7    Documents Deadline (First Request), ECF No. 89, which the Court granted on May 17, 2019,

                8    ECF No. 93, because they needed additional time to complete the drafting of the settlement

                9    documents given the complexity of the issues and length of documents, including a Joint Motion

              10     for Preliminary Approval of Class Action Settlement and the associated Joint Stipulation of

              11     Settlement, as well as various documents to be provided to the putative class members, which will

              12     require Court approval.

              13               On July 1, 2019, the Parties filed a Stipulation and Order to Continue Settlement

              14     Documents Deadline (Second Request), ECF No. 95, which the Court granted on July 3, 2019,

              15     ECF No. 96, because they needed additional time to complete the drafting of the settlement

              16     documents. The settlement papers are currently due on July 10, 2019, ECF No. 96.

              17               Since the last extension was granted, the Parties have continued to work diligently to

              18     finalize the settlement papers and have discussed additional changes to the settlement papers, but

              19     have been unable to finalize the documents in light of the Fourth of July holiday. As such, the

              20     Parties request an additional nine (9) days, through and including July 19, 2019, to complete the

              21     documents and submit the papers for Court approval.

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                        -2-
                1          This Stipulation is submitted in good faith and not for the purpose of delay.

                2

                3    DATED: July 10th, 2019                               SEMENZA KIRCHER RICKARD

                4                                                               /s/ Lawrence J. Semenza, III
                                                                             Lawrence J. Semenza, III, Bar No.7174
                5                                                            Christopher D. Kircher, Bar No. 11176
                                                                             Jarrod L. Rickard, Bar No. 10203
                6                                                            10161 Park Run Drive, Suite 150
                                                                             Las Vegas, NV 89145
                7                                                            Attorneys for Plaintiff, on behalf of
                                                                             herself and all others similarly situated
                8

                9    DATED: July 10th, 2019                               JACKSON LEWIS P.C.
              10                                                                /s/ Kirsten A. Milton
                                                                             Kirsten A. Milton, Bar No. 14401
              11                                                             Daniel I. Aquino, Bar No. 12682
              12                                                             300 S. Fourth Street, Suite 900
                                                                             Las Vegas, NV 89101
              13
                                                                             Attorneys for Defendant
              14

              15            IT IS SO ORDERED.
                                                                  __________________________________
              16                                                  UNITED STATES MAGISTRATE JUDGE
              17                                                  DATED this 11th day of July 2019.

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                       -3-
